


Exhibit 10.22




SANTANDER CONSUMER USA HOLDINGS INC.
OMNIBUS INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
This NONQUALIFIED STOCK OPTION AGREEMENT (“Stock Option Agreement”), dated as of
[•] (the “Date of Grant”), is made by and between Santander Consumer USA
Holdings Inc., a Delaware corporation (the “Company”), and [•] (the
“Participant”).
WHEREAS, the Company maintains the Santander Consumer USA Holdings Inc. Omnibus
Incentive Plan (the “Plan”), which provides for the grant of Nonqualified Stock
Options.
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant to the Participant a Nonqualified
Stock Option, on the terms and subject to the conditions set forth in this Stock
Option Agreement and the Plan.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Stock Option Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, for themselves and their successors and
assigns, hereby agree as follows:
1.    Grant of Nonqualified Stock Option.
(a)    Grant. Effective as of the Date of Grant, the Company hereby grants to
the Participant a Nonqualified Stock Option to purchase [•] ([•]) Shares at an
Option Price of [•] dollars ($[•]) (which is the Fair Market Value at the Date
of Grant), on the terms and subject to the conditions set forth in this Stock
Option Agreement and the Plan (the “Option”).
(b)    Incorporation by Reference, Etc. The terms and conditions of the Plan are
hereby incorporated by reference as if fully set forth herein. Except as
otherwise expressly set forth herein, this Stock Option Agreement shall be
construed in accordance with the terms and conditions of the Plan. Any
capitalized terms not otherwise defined in this Stock Option Agreement shall
have the definitions set forth in the Plan.
(c)    Nonqualified Stock Option. The Option is not intended to satisfy the
requirements applicable to an “incentive stock option” described in
Section 422(b) of the Code.
2.    Exercisability of Option.
(a)    The Option shall become exercisable by the Participant as set forth in
the table immediately below, provided that the Participant’s Termination of
Service has not occurred prior to the time the respective portion of the Option
becomes exercisable:
Exercisability date
Portion of Option that becomes exercisable
First anniversary of Date of Grant
One-fifth (1/5) of Option
Second anniversary of Date of Grant
One-fifth (1/5) of Option
Third anniversary of Date of Grant
One-fifth (1/5) of Option
Fourth anniversary of Date of Grant
One-fifth (1/5) of Option
Fifth anniversary of Date of Grant
One-fifth (1/5) of Option



(b)    Notwithstanding the foregoing provisions of this Section 2, the entire
Option shall become immediately exercisable upon the Participant’s Termination
of Service due to the Participant’s Disability or death.
(c)    In the event of a Change in Control occurring after the Date of Grant and
prior to the Participant’s Termination of Service, the Change in Control
provisions as provided for under Section 14 of the Plan shall apply to the
Option.




--------------------------------------------------------------------------------




(d)    The Option shall not be exercisable on or after the Participant’s
Termination of Service, except as to that portion of Shares for which it was
exercisable or became exercisable on the date of such Termination of Service.
3.    Exercise of Option. The portion of the Option that has become exercisable
pursuant to the terms and conditions of this Stock Option Agreement and the Plan
may be exercised by the Participant, in whole or in part (but for the purchase
of whole Shares only), by delivery to the Company of (a) written or electronic
notice in a form prescribed by the Committee, complying with the Plan and any
applicable procedures established by the Committee or the Company, stating the
number of Shares under the Option that is thereby exercised, the Option Price,
the manner of payment for such Shares and the manner of satisfaction of
applicable withholding taxes, (b) full payment, in accordance with Section 7(b)
of the Plan, of the aggregate Option Price for the Shares with respect to which
the Option is thereby exercised, and (c) evidence of full satisfaction of the
payment of the Option Price and any applicable withholding taxes in accordance
with this Stock Option Agreement and the Plan.
4.    Forfeiture of Option; Expiration of Option Period.
(a)    Except as otherwise determined by the Committee in its sole discretion,
any portion of the Option that is not exercisable or that does not become
exercisable shall be automatically forfeited upon the Participant’s Termination
of Service for any reason.
(b)    The portion of the Option that is or becomes exercisable as of the
Participant’s Termination of Service shall remain exercisable until the earliest
to occur of the following, at which time the Option shall cease to be
exercisable and shall be automatically forfeited in its entirety:
(i)    immediately as of the Participant’s Termination of Service for Cause;
(ii)    immediately as of the Participant’s violation of any of the covenants
set forth in Annex A hereto;
(iii)    the two (2)-month anniversary of the Participant’s Termination of
Service other than for Cause or due to the Participant’s Disability or death;
(iv)    the one (1)-year anniversary of the Participant’s Termination of Service
due to the Participant’s Disability or death; or
(v)    the ten (10)-year anniversary of the Date of Grant.
5.    No Rights as a Shareholder. Until such time as Shares have been delivered
to the Participant following exercise of the Option and the Participant has
become the holder of record of such Shares, the Participant shall have no rights
as a shareholder, including, without limitation, the right to dividends and the
right to vote.
6.    Tax Withholding. As a condition to delivery of Shares in respect of any
exercised portion of the Option, the Participant shall pay to the Company, or,
pursuant to Section 12(d) of the Plan, make provisions satisfactory to the
Company regarding the payment of, all federal, state, local, and foreign taxes
of any kind required by law to be withheld in respect of the delivery of such
Shares. The Company or any Affiliate shall have the right to withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
all federal, state, local, and foreign taxes of any kind (including, without
limitation, the Participant’s FICA and SDI obligations) that the Company, in its
sole discretion, deems necessary to be withheld or remitted to comply with the
Code or any other applicable law, rule, or regulation with respect to the Option
and, if the Participant fails to do so, the Company may otherwise refuse to
issue or transfer any Shares otherwise required to be issued pursuant to this
Stock Option Agreement.
7.    Non-Transferability. The Option may not, at any time, be assigned,
alienated, pledged, attached, sold, or otherwise transferred or encumbered by
the Participant other than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer, or encumbrance shall be void and unenforceable against the Company and
its Affiliates; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance.
8.    Adjustment. Upon any event described in Section 13 of the Plan occurring
after the Date of Grant, the adjustment provisions as provided for under
Section 13 of the Plan shall apply to the Option.




--------------------------------------------------------------------------------




9.    Participant’s Undertaking. The Participant hereby agrees to take whatever
additional actions and execute whatever additional documents the Committee may
in its reasonable judgment deem necessary or advisable in order to carry out or
effect one (1) or more of the obligations or restrictions imposed on the
Participant pursuant to the express provisions of this Stock Option Agreement
and the Plan; provided, however, that such additional actions and documents are
consistent with the terms of this Stock Option Agreement and the Plan.
10.    Restrictive Covenants. Any covenants set forth in Annex A hereto are
hereby incorporated by reference as if fully set forth herein.
11.    Waiver and Amendment. The Committee may waive any conditions or rights
under, or amend any terms of, this Stock Option Agreement and the Option,
subject to the terms and conditions of the Plan; provided that any such waiver
or amendment that would materially impair the rights of the Participant with
respect to the Option (other than any such amendment made to comply with
applicable law, including, without limitation, Section 409A of the Code,
Applicable Exchange listing standards, or accounting rules) shall not, to that
extent, be effective without the consent of the Participant. No waiver of any
right hereunder by any party shall operate as a waiver of any other right, or as
a waiver of the same right with respect to any subsequent occasion for its
exercise, or as a waiver of any right to damages. No waiver by any party of any
breach of this Stock Option Agreement shall be held to constitute a waiver of
any other breach or a waiver of the continuation of the same breach.
12.    Notices. All notices, demands, and other communications provided for or
permitted under this Stock Option Agreement shall be made in writing and shall
be by registered or certified first-class mail (return receipt requested),
facsimile, e-mail, courier service, or personal delivery:
if to the Company:
Santander Consumer USA Holdings Inc.
1601 Elm Street, Suite #800
Dallas, Texas 75201
Attention: [•]


and if to the Participant: at the address last on the records of the Company.
All such notices, demands, and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically or electronically acknowledged, if by facsimile or e-mail.
13.    Severability. The invalidity or unenforceability of any provision of this
Stock Option Agreement shall not affect the validity or enforceability of any
other provision of this Stock Option Agreement, and each other provision of this
Stock Option Agreement shall be severable and enforceable to the extent
permitted by law.
14.    No Rights to Service. Nothing contained in this Stock Option Agreement
shall be construed as giving the Participant any right to be retained, in any
position, as an officer, employee, consultant, or director of the Company or its
Affiliates, or shall interfere with or restrict in any way the rights of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate, or discharge the Participant at any time for any reason whatsoever or
for no reason.
15.    Beneficiary. The Participant may file with the Company a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, change or revoke such designation by filing a new
designation with the Company on such form as may be prescribed by the Committee.
The last such designation received by the Company shall be controlling;
provided, however, that no designation, or change or revocation thereof, shall
be effective unless received by the Company prior to the Participant’s death,
and in no event shall it be effective as of a date prior to such receipt. If no
beneficiary designation is filed by the Participant, the beneficiary shall be
deemed to be the Participant’s spouse or, if the Participant is unmarried at the
time of death, the Participant’s estate.




--------------------------------------------------------------------------------




16.    Successors. The terms and conditions of this Stock Option Agreement shall
be binding upon and inure to the benefit of the Company and its successors and
assigns, and of the Participant and the beneficiaries, executors,
administrators, heirs, and successors of the Participant.
17.    Entire Agreement. This Stock Option Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein, and supersede all prior communications,
representations, and negotiations with respect thereto.
18.    Bound by the Plan and Committee’s Decisions. By accepting this Stock
Option Agreement, the Participant acknowledges that the Participant has received
a copy of the Plan, has had an opportunity to review the Plan, and agrees to be
bound by all of the terms and conditions of the Plan. The authority to manage
and control the operation and administration of this Stock Option Agreement and
the Plan shall be vested in the Committee, and the Committee shall have all
powers with respect to this Stock Option Agreement as it has with respect to the
Plan. Any interpretation of this Stock Option Agreement or the Plan by the
Committee and any decision made by the Committee with respect to this Stock
Option Agreement or the Plan shall be final and binding on all persons.
19.    Governing Law; Consent to Jurisdiction; Consent to Venue. This Stock
Option Agreement shall be construed and interpreted in accordance with the
internal laws of the State of Delaware without regard to principles of conflicts
of law thereof, or principles of conflicts of laws of any other jurisdiction
that could cause the application of the laws of any jurisdiction other than the
State of Delaware, in each case as provided in the Plan. For purposes of
resolving any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Option or this Stock Option Agreement, the
parties hereto hereby submit to and consent to the exclusive jurisdiction of the
State of Texas and agree that such litigation shall be conducted solely in the
courts of Dallas County, Texas or the federal courts for the United States for
the Northern District of Texas, where this Stock Option Agreement is made and/or
to be performed, and no other courts.
20.    Headings. The headings of the sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Stock Option Agreement.
21.    Signature in Counterparts. This Stock Option Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
22.    Clawback. The Option and any amount or benefit received under the Plan
shall be subject to potential cancellation, recoupment, rescission, payback, or
other action in accordance with the terms of any applicable Company clawback
policy or any applicable law, as may be in effect from time to time, including,
without limitation, the requirements of (a) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder;
(b) similar rules under the laws of any other jurisdiction; and (c) any policies
adopted by the Company to implement such requirements, all to the extent
determined by the Company in its discretion to be applicable to the Participant.
By accepting the Option, the Participant acknowledges and consents to the
Company’s application, implementation, and enforcement of any applicable Company
clawback policy that may apply to the Participant, whether adopted prior to or
following the Date of Grant, and any provision of applicable law relating to
cancellation, recoupment, rescission, or payback of compensation, and agrees
that the Company may take such actions as may be necessary to effectuate any
such policy or applicable law, without further consideration or action.
23.    Compliance with Legal Requirements. The grant of the Option and the
delivery of Shares upon exercise of the Option, and any other obligations of the
Company under this Stock Option Agreement, shall be subject to all applicable
laws, rules, and regulations and to such approvals by any regulatory or
governmental agency as may be required. The Committee, in its sole discretion,
may postpone the issuance or delivery of Shares in connection with the Option as
the Committee may consider appropriate, and may require the Participant to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Shares in compliance with
applicable laws, rules, and regulations.
[Remainder of page intentionally left blank; signature page to follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Stock Option Agreement
as of the Date of Grant.


SANTANDER CONSUMER USA Holdings INC.


By: _____________________________________
Name:
Title:


PARTICIPANT


_________________________________________
[Name]


Number of Shares subject to Option: __________
Option Price: $__________






--------------------------------------------------------------------------------






Annex A
Restrictive Covenants
The Participant acknowledges that the grant of the Option pursuant to the Stock
Option Agreement confers a substantial benefit upon the Participant, and, in
consideration of the Participant’s ability to exercise the Option and receive
Shares and the Participant’s receipt of Confidential Information and Trade
Secrets (as defined below), agrees to the following covenants, which are
designed, among other things, to protect the interests of the Company in
confidential and proprietary information, trade secrets, customer and employee
relationships, orderly transition of responsibilities, and other legitimate
business interests. Except as otherwise provided, for purposes of the covenants
set forth in this Annex A, the term “Company” shall mean the Company and all
Affiliates and Subsidiaries.
1.Confidential Information. For purposes of the Stock Option Agreement, the
Participant acknowledges and agrees that the terms “Confidential Information”
and “Trade Secrets” shall mean information that the Company owns or possesses,
that the Company has developed, that it uses or that is potentially useful in
the business of the Company, that the Company treats as proprietary, private, or
confidential, and that is not generally known to the public. The Participant
further acknowledges that the Participant’s relationship with the Company is one
of confidence and trust such that the Participant has in the past been, and may
in the future be, privy to Confidential Information and Trade Secrets of the
Company. The Participant agrees to keep all Confidential Information and Trade
Secrets strictly confidential at all times, and to comply with all applicable
confidentiality policies of the Company.
2.Non-Competition. The Participant covenants and agrees that, while the
Participant is providing services to the Company (the “Pre-Termination
Restricted Period”), and thereafter for the twelve (12)-month period following
the Participant’s Termination of Service for any reason (the “Post-Termination
Restricted Period,” and together with the Pre-Termination Restricted Period, the
“Restricted Period”), the Participant shall not, without the Company’s express
written consent, whether on the Participant’s own behalf or on behalf of or in
conjunction with any other Person, directly or indirectly, whether as an
employee, agent, representative, consultant, partner, shareholder, or holder of
any other financial interest with respect to any Person that competes with the
Company, engage in any activity that involves or is related to providing vehicle
finance and/or unsecured consumer lending products anywhere within the United
States (the “Competitive Business”), in each case in the capacity (or any
substantially similar capacity) that the Participant provided services to the
Company. The Participant further agrees that, given the nature of the Company’s
business, a nationwide geographic scope is appropriate and reasonable.
3.Non-Solicitation of Employees. The Participant covenants and agrees that
during the Restricted Period, the Participant shall not, directly or indirectly,
(a) hire, engage, or attempt to hire or engage any employee, consultant, or
independent contractor of the Company, (b) solicit or attempt to solicit any
employee, consultant, or independent contractor of the Company to become an
employee, consultant, or independent contractor to, for, or of any other Person,
or (c) solicit or attempt to solicit any employee, consultant, or independent
contractor of the Company to change or terminate his or her relationship with
the Company, unless in each case more than six (6) months has elapsed between
the last day of such Person’s employment or service with the Company and the
first date of such solicitation or hiring or attempt to solicit or hire. If any
employee, consultant, or independent contractor is hired or solicited by any
Person that has hired or agreed to hire the Participant, such hiring or
solicitation shall be conclusively presumed to be a violation of this covenant;
provided, however, that any hiring or solicitation pursuant to a general
solicitation conducted by a Person that has hired or agreed to hire the
Participant, which does not involve the Participant, shall not be a violation of
this covenant; provided, further, that, for purposes of this Section 3, the
“Company” shall include the Company’s Affiliates and Subsidiaries only to the
extent that the goods and services that such Affiliates or Subsidiaries provide
relate to the Competitive Business.
4.Non-Solicitation of Customers. The Participant covenants and agrees that
during the Restricted Period, the Participant shall not, either directly or
indirectly through others:
(a)solicit, divert, interfere with, appropriate, or do business with, or attempt
to solicit, divert, interfere with, appropriate, or do business with, any
customer for whom the Company provided goods or services within twelve (12)
months prior to the Participant’s Termination of Service or any prospective
customer of the Company as of such termination, or
(b)encourage any customer for whom the Company provided goods or services within
twelve (12) months prior to the Participant’s Termination of Service to reduce
the level or amount of business such customer conducts with the Company,




--------------------------------------------------------------------------------




in each case, for purposes of providing good or services that relate to the
Competitive Business.
5.Non-Disparagement. The Participant covenants and agrees that the Participant
shall not, while the Participant is providing services to the Company and
thereafter, utter or issue, in any medium, whether oral, written, or electronic,
any disparaging or derogatory remarks, or make any untruthful statements,
including, without limitation, pursuant to any press release or public
statement, about the Company or regarding the Company’s financial status,
business, compliance with laws, ethics, controlling shareholders, partners,
personnel, directors, officers, employees, consultants, agents, services,
business methods, or otherwise, or utter or issue any other statements that are
reasonably likely to disparage the Company or are otherwise degrading to the
Company’s reputation in the business industry or legal community in which the
Company operates, or solicit any Person to do the same, provided that the
Participant shall be permitted to make any truthful statement that is required
by applicable law or necessary to respond in a legal or regulatory proceeding.
6.Other Agreements. The foregoing Sections 1 through 5 of this Annex A shall be
in addition to, and shall not amend, modify, or supersede, any confidentiality,
non-competition, non-solicitation, non-hire, or non-disparagement covenant in
any employment or other agreement by and between the Participant and the
Company.
7.Remedies.
(a)The Participant acknowledges and agrees that the business of the Company is
highly competitive, that the Confidential Information and Trade Secrets have
been developed by the Company at significant expense and effort, and that the
restrictions contained in this Annex A are reasonable and necessary to protect
the legitimate business interests of the Company.
(b)The Participant acknowledges and agrees that in the event the Participant
breaches any of the covenants or agreements contained in this Annex A, the
entire Option, whether or not exercisable, shall be forfeited and cancelled
effective as of the first date on which the Participant first breaches any of
the covenants contained in this Annex A. In addition to any other remedies
specified herein (including, without limitation, injunctive relief) or otherwise
permitted by law, if the Participant breaches any of the covenants contained in
this Annex A after the Participant has exercised the Option or after the
Participant has sold or otherwise disposed of Shares received upon exercise of
the Option, then the Participant shall be required, within ten (10) business
days following the first date on which the Participant first breaches any of the
covenants contained in this Annex A, to pay to the Company an amount equal to
(i) the aggregate pre-tax proceeds the Participant received upon such sale or
other disposition of such Shares at any time during the Post-Termination
Restricted Period or during the twelve (12)-month period prior to the
Participant’s Termination of Service for any reason (x) in connection with the
exercise of the Option or (y) upon the sale or other disposition of the Shares
received upon exercise of the Option, in each case, including, without
limitation, any dividends and distributions that Participant received in respect
of such Shares, over (ii) the Option Price.
(c)Because the Participant’s services are personal and unique and the
Participant has had and will continue to have access to and has become and will
continue to become acquainted with Confidential Information and Trade Secrets,
the Participant acknowledges and agrees that any breach by the Participant of
any of the covenants or agreements contained in this Annex A will result in
irreparable injury to the Company for which money damages could not adequately
compensate the Company. Therefore, the Company shall have the right (in addition
to any other rights and remedies which it may have at law or in equity and in
addition to the rights and remedies set forth in Section 7(b) of this Annex A)
to seek to enforce any of the provisions of this Annex A by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company may have for a breach, or
threatened breach, of the restrictive covenants set forth in this Annex A. The
Participant agrees that in any action in which the Company seeks injunction,
specific performance, or other equitable relief, the Participant shall not
assert or contend that any of the provisions of this Annex A are unreasonable or
otherwise unenforceable.
8.Severability and Survival. If any portion of the covenants or agreements
contained in this Annex A, or the application hereof, is construed to be invalid
or unenforceable, the other portions of such covenants or agreements or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement contained in this Annex A is held
to be unenforceable because of the duration thereof or the scope thereof, then
the court making such determination shall have the power to reduce the duration
and limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form. The covenants and agreements contained in this
Annex A shall survive the termination of the Stock Option Agreement.




